Little, J.
1. Although the evidence, taken as awhole, may greatly preponderate in favor of a defendant charged with a criminal offense, yet when that of one witness, if true, clearly establishes his guilt, a conviction, after its approval by the trial judge, will be sustained. The credit to be given witnesses is alone for the determination of the jury.
2. As a’ general rule, newly discovered evidence which is cumulative and impeaching in its character is not sufficient to require the grant of a new trial; and where the only object of such evidence is to further attack the credibility of the sole witness for the State, who was sought to be impeached on the trial, this rule must prevail, and the legal discretion exercised by the trial judge in overruling a motion for a new trial can not, in such a case, be said to have been abused.

Judgment affirmed.


All the Justices concurring, except Fish, J., absent.